DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/5/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, 7-9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kuo et al. (US 2018/0122732 A1, hereinafter “Kuo”) in view of Yu et al. (US 2016/0163578 A1, hereinafter “Yu”).
Regarding independent claim 1, Kuo discloses a method of fabricating a semiconductor package, the method comprising:
forming a first carrier 105 (“carrier”- ¶0018) (see Fig. 1);
forming a sacrificial layer 110 (“protrusions”- ¶0018) on the first carrier 105, the sacrificial layer 118 including an opening (i.e., space between spaced apart portions of 110) that exposes at least a portion of the first carrier 105 (see Fig. 1);
forming a second barrier layer 112 (“release layer”- ¶0032) on the first carrier 105 and on the sacrificial layer 110, the second barrier layer 112 including a portion formed on the sacrificial layer 110 (see Figs. 2 and 13);

forming a redistribution structure 130 (“redistribution layer”- ¶0035) including a redistribution layer 132 (“circuit layer”- ¶0035) and a second insulating layer 134 (“dielectric layer”- ¶0022) on the first insulating layer 120 and on the second barrier layer 112 (see Fig. 15);
mounting a semiconductor chip 140 (“chip”- ¶0026) on the redistribution structure 130 (see Fig. 15);
attaching a second carrier 150 (“encapsulant”- ¶0027) onto the semiconductor chip 140 and removing the first carrier 105 (¶0033) (see Fig. 15-16);
removing the sacrificial layer 110 and the second barrier layer 112 to expose portions of the redistribution structure 130 (¶0033) (see Figs. 15-16); and
forming solder balls 160 (“solder balls”- ¶0033), respectively, on the portions of the redistribution structure 130 (see Fig. 16).
Kuo does not expressly disclose the method further comprising forming a first barrier layer on the first carrier, and the steps associated with the first barrier layer such as forming the sacrificial layer on the first barrier layer, wherein the opening of the sacrificial layer exposes at least a portion of the first barrier layer, forming the second barrier layer on the first barrier layer, wherein the top surface of the first insulating layer being farther from the first barrier layer than the top surface of the portion of the second 
Yu discloses a method of fabricating a semiconductor package, the method comprising:
forming a first barrier layer 94 (“sacrificial layer”- ¶0041) on a first carrier 40 (“carrier substrate”- ¶0041) (see Fig. 18);
forming a sacrificial layer 44 (“first patterned layer”- ¶0015) on the first barrier layer 94, the sacrificial layer 44 including an opening that exposes at least a portion of the first barrier layer 94 (see Fig. 19);
forming a second barrier layer 46 (“seed layer”- ¶0016) on the first barrier layer 94 and on the sacrificial layer 44, the second barrier layer 46 including a portion formed on the sacrificial layer 44 (see Fig. 20);
forming a redistribution structure 50 (“through vias”- ¶0017) and a semiconductor chip 52 (“integrated circuit die”- ¶0022) (see Fig. 26);
attaching a second carrier 60 (“redistribution structure”- ¶0026) onto the semiconductor chip 52 and removing the first carrier 40 (see Figs. 26-30);
removing the first barrier layer 94, the sacrificial layer 44, and the second barrier layer 46 to expose portions of the redistribution structure 50 (see Figs. 29-32); and
forming solder balls 78 (“connectors... solder balls”- ¶0034), respectively, on the portions of the redistribution structure 50 (see Fig. 33).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kuo such that it further comprises forming a first barrier layer on the first carrier, and the 
Note, the combined teachings would disclose the limitation “a top surface of the first insulating layer being farther from the first barrier layer than the top surface of the portion of the second barrier layer”, since as shown in Figure 18 of Yu the first barrier layer 94 is disposed flat and entirely across the first carrier 40 such that when the method of Kuo is modified to include the forming of the first barrier layer the first insulating layer 120 in Kuo would be disposed in a manner wherein the top surface of the first insulating layer 120 is farther from the first barrier layer 94 than the top surface of the portion of the second barrier layer 46.
Regarding claim 5, the combined teachings (as previously presented) disclose wherein the first barrier layer 94 (which can comprise Ti- Yu ¶0042) includes a different material from the sacrificial layer 110 (which can comprise polyimide- Kuo ¶0018).
Kuo does not expressly disclose a material of the second barrier layer 112, which is a release layer (¶0019), such that the second barrier layer includes a different material from the sacrificial layer.

In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings (as previously presented) such that the second barrier layer comprises an epoxy-based material as taught by Yu for the purpose of utilizing a suitable and well-known material composition for a release layer which can loss its adhesive property when heated (Yu ¶0014). Thus, the combined teachings discloses wherein the second barrier layer 112 (which can comprise an epoxy-based material- see combined teachings) includes a different material from the sacrificial layer 110 (which can comprise polyimide- Kuo ¶0018).
Regarding claim 7, Kuo discloses wherein the second insulating layer 134 extends on a side of the redistribution layer 132 (see Fig. 15), and wherein the first and second insulating layers 120, 134 include a photo-imageable dielectric material (¶¶0020, 0028).
Regarding claim 8, the combined teachings disclose wherein removing the first barrier layer (94- Yu), the sacrificial layer (110- Kuo), and the second barrier layer (112- Kuo) comprises forming trenches 122 (“openings”- Kuo ¶0020) in the first insulating layer (120- Kuo) (see Fig. 16 of Kuo).
Regarding claim 9, the combined teachings disclose wherein forming the solder balls (160- Kuo) comprises forming the solder balls (160- Kuo) in the trenches 9122- Kuo), respectively (see Fig. 16 of Kuo).
independent claim 17, Kuo discloses a method of fabricating a semiconductor package, the method comprising:
forming a first carrier 105 (“carrier”- ¶0018) (see Fig. 1);
forming a sacrificial layer 110 (“protrusions”- ¶0018) on the first carrier 105, the sacrificial layer 110 including an opening (i.e., space between spaced apart portions of 110) that exposes at least a portion of the first carrier 105 (see Fig. 1);
forming a second barrier layer 112 (“release layer”- ¶0032) conformally on the first carrier 105 and on the sacrificial layer 110 (see Figs. 2 and 13);
forming a first insulating layer 120 (“supporting layer”- ¶0032) in the opening, a top surface of the first insulating layer 120 being farther from the first carrier 105 than a top surface of a portion of the second barrier layer 112 formed on the sacrificial layer 110 (see Fig. 14);
forming a redistribution structure 130 (“redistribution layer”- ¶0035) on the first insulating layer 120 and on the second barrier layer 112, the redistribution structure 130 including a redistribution layer 132 (“circuit layer”- ¶0035) and a second insulating layer 134 (“dielectric layer”- ¶0022) that is stacked on the redistribution layer 132 to surround the redistribution layer 132 (see Fig. 15);
mounting a semiconductor chip 140 (“chip”- ¶0026) on the redistribution structure 130 (see Fig. 15);
attaching a second carrier 150 (“encapsulant”- ¶0027) onto the semiconductor chip 140 and removing the first carrier 105 (¶0033) (see Fig. 15-16);
sequentially removing the sacrificial layer 110, and the second barrier layer 112 to expose portions of the redistribution layer 130 (¶0033) (see Figs. 15-16); and

forming a solder ball 160 (“solder balls”- ¶0033) in a space 122 (“openings”- ¶0020) from which the sacrificial layer 110 has been removed, the solder ball 160 being electrically connected to the redistribution layer 130 (see Fig. 16).
Kuo does not expressly disclose the method further comprising sequentially forming a release layer and a first barrier layer on the first carrier, and the steps associated with the release layer and the first barrier layer such as forming the sacrificial layer on the first barrier layer, wherein the opening of the sacrificial layer exposes at least a portion of the first barrier layer, forming the second barrier layer conformally on the first barrier layer, wherein the top surface of the first insulating layer is farther from the first barrier layer than the top surface of a portion of the second barrier layer formed on the sacrificial layer, removing the release layer, and sequentially removing the first barrier layer to expose portions of the redistribution layer.
Yu discloses a method of fabricating a semiconductor package, the method comprising:
sequentially forming a release layer 42 (“release layer”- ¶0014) and a first barrier layer  94 (“sacrificial layer”- ¶0041) on a first carrier 40 (“carrier substrate”- ¶0041) (see Fig. 18);
forming a sacrificial layer 44 (“first patterned layer”- ¶0015) on the first barrier layer 94, the sacrificial layer 44 including an opening that exposes at least a portion of the first barrier layer 94 (see Fig. 19);

forming a redistribution structure 50 (“through vias”- ¶0017) and a semiconductor chip 52 (“integrated circuit die”- ¶0022) (see Fig. 26);
attaching a second carrier 60 (“redistribution structure”- ¶0026) onto the semiconductor chip 52 and removing the first carrier 40 and the release layer 42 (see Figs. 26-30);
sequentially removing the first barrier layer 94, the sacrificial layer 44, and the second barrier layer 46 to expose portions of the redistribution structure 50 (see Figs. 29-32); and
forming solder balls 78 (“connectors... solder balls”- ¶0034), respectively, on the portions of the redistribution structure 50 (see Fig. 33).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kuo such that it further comprises sequentially forming a release layer and a first barrier layer on the first carrier, and the steps associated with the release layer and the first barrier layer such as forming the sacrificial layer on the first barrier layer, wherein the opening of the sacrificial layer exposes at least a portion of the first barrier layer, forming the second barrier layer conformally on the first barrier layer, removing the release layer, and sequentially removing the first barrier layer to expose portions of the redistribution layer as taught by Yu for the purpose of utilizing suitable and well-known layers and associated steps which allows for the removal and release of the first carrier (Yu ¶0033) and provides a protective layer that protects subsequently formed layers 
Note, the combined teachings would disclose the limitation “a top surface of the first insulating layer being farther from the first barrier layer than a top surface of a portion of the second barrier layer”, since as shown in Figure 18 of Yu the first barrier layer 94 is disposed flat and entirely across the first carrier 40 such that when the method of Kuo is modified to include the forming of the first barrier layer the first insulating layer 120 in Kuo would be disposed in a manner wherein the top surface of the first insulating layer 120 is farther from the first barrier layer 94 than the top surface of the portion of the second barrier layer 46.
Allowable Subject Matter
Claims 2-4, 6, 10 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2, the prior art of record including Kuo and/or Yu, either singularly or in combination, does not disclose or suggest the combination of limitations 
Regarding claim 3 (which claim 4 depends from), the prior art of record including Kuo and/or Yu, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “wherein the sacrificial layer includes a metallic material”.
Regarding claim 6, the prior art of record including Kuo and/or Yu, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “wherein removing the first barrier layer, the sacrificial layer, and the second barrier layer includes performing a wet etching process”.
Regarding claim 10, the prior art of record including Kuo and/or Yu, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “wherein the trenches expose portions of the redistribution layer, respectively, and the solder balls contact, respectively, the portions of the redistribution layer”.
Regarding claim 18 (which claim 19 depends from), the prior art of record including Kuo and/or Yu, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “[t]he method... further comprising: forming a molding part covering at least a portion of the semiconductor chip and the redistribution structure”.
Regarding claim 20, the prior art of record including Kuo and/or Yu, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “wherein sequentially removing the first barrier layer, the 
Claims 11-16 are allowed.
Regarding independent claim 11, Kuo discloses a method of fabricating a semiconductor package, the method comprising:
forming a first carrier 105 (“carrier”- ¶0018) (see Fig. 1);
forming a sacrificial layer 110 (“protrusions”- ¶0018) on the first carrier 105, the sacrificial layer 110 including an opening (i.e., space between spaced apart portions of 110) that exposes at least a portion of the first carrier 105 (see Fig. 1);
forming a second barrier layer 112 (“release layer”- ¶0032) extending on the first carrier 105 and on the sacrificial layer 110 (see Figs. 2 and 13);
forming a first insulating layer 120 (“supporting layer”- ¶0032) that is thicker than the sacrificial layer 110 in the opening (see Fig. 14);
forming a redistribution structure 130 (“redistribution layer”- ¶0035) including a redistribution layer 132 (“circuit layer”- ¶0035) and a second insulating layer 134 (“dielectric layer”- ¶0022) on the first insulating layer 120 and on the second barrier layer 112 (see Fig. 15);
mounting a semiconductor chip 140 (“chip”- ¶0026) on the redistribution structure 130 (see Fig. 15);
attaching a second carrier 150 (“encapsulant”- ¶0027) onto the semiconductor chip 140 and removing the first carrier 105 (¶0033) (see Fig. 15-16);
removing the sacrificial layer 110, and the second barrier layer 112 to expose portions of the redistribution layer 130 (¶0033) (see Figs. 15-16); and

Kuo does not expressly disclose the method further comprising sequentially forming a release layer and a first barrier layer on the first carrier, and the steps associated with the release layer and the first barrier layer such as forming the sacrificial layer on the first barrier layer, wherein the opening of the sacrificial layer exposes at least a portion of the first barrier layer, forming the second barrier layer extending on the first barrier layer, removing the release layer, and removing the first barrier layer to expose portions of the redistribution layer.
Yu discloses a method of fabricating a semiconductor package, the method comprising:
sequentially forming a release layer 42 (“release layer”- ¶0014) and a first barrier layer  94 (“sacrificial layer”- ¶0041) on a first carrier 40 (“carrier substrate”- ¶0041) (see Fig. 18);
forming a sacrificial layer 44 (“first patterned layer”- ¶0015) on the first barrier layer 94, the sacrificial layer 44 including an opening that exposes at least a portion of the first barrier layer 94 (see Fig. 19);
forming a second barrier layer 46 (“seed layer”- ¶0016) extending on the first barrier layer 94 and on the sacrificial layer 44 (see Fig. 20);
forming a redistribution structure 50 (“through vias”- ¶0017) and a semiconductor chip 52 (“integrated circuit die”- ¶0022) (see Fig. 26);

removing the first barrier layer 94, the sacrificial layer 44, and the second barrier layer 46 to expose portions of the redistribution structure 50 (see Figs. 29-32); and
forming solder balls 78 (“connectors... solder balls”- ¶0034), respectively, on the portions of the redistribution structure 50 (see Fig. 33).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kuo such that it further comprises sequentially forming a release layer and a first barrier layer on the first carrier, and the steps associated with the release layer and the first barrier layer such as forming the sacrificial layer on the first barrier layer, wherein the opening of the sacrificial layer exposes at least a portion of the first barrier layer, forming the second barrier layer extending on the first barrier layer, removing the release layer, and removing the first barrier layer to expose portions of the redistribution layer as taught by Yu for the purpose of utilizing suitable and well-known layers and associated steps which allows for the removal and release of the first carrier (Yu ¶0033) and provides a protective layer that protects subsequently formed layers such as the sacrificial layer (analogous to layer 44 in Yu) during the subsequent removal steps (Yu ¶0041). The combined teachings would disclose the limitation “wherein the top surface of the first insulating layer being farther from the first barrier layer than the top surface of the portion of the second barrier layer”, since as shown in Figure 18 of Yu the first barrier layer 94 is disposed flat and entirely across the first carrier 40 such that when 
The combined teachings do not expressly disclose wherein the sacrificial layer includes a metallic material.
Thus, regarding independent claim 11, the claim is allowed, because the prior art of record including Kuo and/or Yu, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “the sacrificial layer including a metallic material”.
Claims 12-16 are allowed as being dependent on allowed claim 11.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lin et al. (US 2018/0151546 A1), which discloses a method for fabricating a semiconductor package comprising forming temporary and sacrificial carriers/layers which are subsequently removed after forming a redistribution structure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C CHANG whose telephone number is (571)272-6132.  The examiner can normally be reached on Mon- Fri 12pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY C CHANG/Primary Examiner, Art Unit 2895